Citation Nr: 1002123	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  07-39 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
service-connected chronic pain syndrome, characterized by 
sleeplessness and depression.

2.  Entitlement to an evaluation in excess of 30 percent for 
service-connected cervical arthritis, degenerative disc 
disease.

3.  Entitlement to an evaluation in excess of 20 percent for 
service-connected chronic left shoulder dislocation.

4.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected tension headaches.

5.  Entitlement to an earlier effective date for the award of 
service connection for tension headaches. 




REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1982 to August 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the claims for increased ratings for chronic 
pain syndrome, cervical spine condition, and left shoulder 
condition.

The Board also notes that the Veteran timely appealed the 
RO's denial of total disability rating due to individual 
unemployability (TDIU) in the May 2007 rating decision.  
However, the RO, in a subsequent August 2009 rating decision, 
granted such claim effective April 17, 2004 - the day after 
the last day that the Veteran worked, which was within one 
year of his filing for TDIU in October 2004.  Thus, as the RO 
indicated in their decision, such benefit has been granted in 
full, and such issue is no longer before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Veteran was denied increased evaluations for his chronic 
pain syndrome manifested by sleeplessness and depression, and 
his cervical spine and left shoulder disabilities in a May 
2007 rating decision.  The Veteran filed a timely appeal.  In 
a December 2007 Substantive Appeal (VA Form 9) filed in 
response to the October 2007 Statement of the Case, the 
Veteran indicated that he wished to have a Travel Board 
hearing before the Board on those issues. 

The Board notes that the Veteran was subsequently awarded an 
increased rating for his chronic pain syndrome manifested by 
sleeplessness and depression and cervical spine conditions in 
an August 2009 rating decision, but that neither of these 
issues was granted in full.  Further, the Veteran was not 
scheduled for a Travel Board hearing as he requested, and he 
has not indicated a desire to withdraw his request for a 
Travel Board hearing.  

Consequently, the Board must remand the increased rating 
claims for the Veteran's chronic pain syndrome manifested by 
sleeplessness and depression, and cervical spine and left 
shoulder disabilities for the RO to schedule the Veteran for 
a Travel Board.  See 38 C.F.R. § 20.704 (2009).

Additionally, the Board notes that the Veteran was originally 
granted service connection for his tension headaches in an 
October 2007 rating decision.  The Veteran was assigned a 10 
percent disability rating, effective February 27, 2006.  VA 
notified the Veteran in a November 2007 letter of its 
decision in this matter.  The Veteran submitted a Notice of 
Disagreement, dated in December 2007, which indicated that he 
disagreed with the disability rating and effective date 
assigned in the November 2007 VA letter.  The Board notes 
that no Statement of the Case has been issued by the RO, 
following receipt of the Veteran's Notice of Disagreement.  
Accordingly, the Board must remand these issues to the RO for 
the issuance of a Statement of the Case.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  After the RO has issued the 
Statement of the Case, the claim should be returned to the 
Board only if the Veteran perfects the appeal in a timely 
manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  Undertake all actions required by 
38 C.F.R. § 19.26 (2009), including 
issuance of a Statement of the Case, so 
that the Veteran may have the opportunity 
to complete an appeal on his increased 
initial rating and earlier effective date 
claims for his service-connected tension 
headaches (if he so desires) by filing a 
timely Substantive Appeal.  The issues 
should be returned to the Board only if a 
timely Substantive Appeal is received. 

2.  Undertake all action necessary to 
schedule the Veteran for a Travel Board 
hearing before a Veterans Law Judge in 
accordance with his request.  The notice 
advising him of such should be associated 
with the claims folder.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K.A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


